Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 1 of 9 PageID #: 78




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOSHUA TAYLOR,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:19-cv-00624-JPH-DLP
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Joshua Taylor petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number WVE 19-09-0007. For the

reasons explained in this Order, Mr. Taylor’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 2 of 9 PageID #: 79




       B.      The Disciplinary Proceeding

       On August 31, 2019, Indiana Department of Correction (IDOC) Correctional Sergeant

H. Hall wrote a Report of Conduct charging Mr. Taylor with threatening, a violation of the IDOC’s

Adult Disciplinary Code offense B-213. The Report of Conduct states:

       On 8-31-19 at approximately 7:00 p.m., I, Sgt. Hall was called to the left wing of
       GHU via radio. When I arrived on the left wing of GHU Officer Henderson
       informed me that Offender Taylor, Joshua #160810 had been harassing her and
       making false claims against her during his rec period. Officer Henderson stated to
       me that Offender Taylor was repeatedly making comments about her and another
       staff member and threatening to turn in paperwork to get her fired for
       “fraternizing.” I approached Offender Taylor near the stairs and ordered him to
       return to his cell to which he refused. Offender Taylor argued with me demanding
       to speak to Lt. I again ordered Offender Taylor to return to his cell for harassing
       Officer Henderson and told him I would discuss the situation with him once he was
       secured in his cell. Offender Taylor again refused becoming increasingly loud and
       verbally aggressive, shouting profanities and threatening to “take our jobs.” I again
       ordered Offender Taylor to his cell to which he complied shouting the whole way.
       When Offender Taylor and I reached his cell door the pod officer attempted to
       secure the door but Offender Taylor stood between the door and frame preventing
       it from securing. I again ordered Taylor to step inside the cell so the door could
       secure. Offender Taylor complied, then shouted “yeah you better walk away
       Bitch!”

Dkt. 10-1.

       Mr. Taylor was notified of the charge on September 5, 2019, when he received the

Screening Report. Dkt. 10-2. He pled not guilty to the charge, asked for statements from Sgt. Hall

and Offender Shaun White, and requested video evidence. Id.

       The hearing officer viewed the requested video and prepared a video report, which states:

       06:55:22pm - time on video - Offender Taylor, Joshua 160810 comes down the
       stairs and goes to the officer’s desk. Officer Henderson is sitting at the desk.
       Offender Taylor stands at the side of the desk

       06:58:01pm - Offender Taylor turns and walks away from the officer’s desk. He
       walks over by the tables and is talking to an unknown offender

       06:58:12pm - Offender Taylor turns around and walks toward the microwave area
       talking with an unknown offenders (sic)

                                                2
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 3 of 9 PageID #: 80




       06:58:39pm - Offender Taylor stands around the microwave areas talking to other
       offenders

       7:00:25pm - Sgt. Hall enters the dayroom through the outside fire door, she walks
       over and talks with officer Henderson

       7:00:50pm – Offender Taylor and an unknown offender stand at the bottom of the
       stairs talking

       07:10:10pm - Sgt. Hall approaches Offender Taylor and points to his cell 20B

       07:01:19pm - Offender Taylor stays standing on the stairs

       07:01:34pm – Offender Taylor turns and goes up the stairs, Sgt. Hall follows

       07:01:57pm - Offender Taylor is at cell 20B, but does not enter the cell. He is
       standing in the doorway. Cell door tries to close but Offender Taylor is blocking
       the door from closing with his body

       07:02:04pm - Sgt. Hall appears to pull the door back open

       07:02:25pm - Offender Taylor enters the cell

       07:02:27pm - Cell 208 is secured

       07:02:32pm - Sgt Hall stands to the side of the door and appears to be talking
       through the crack in the door to Offender Taylor.

       07:03:00pm - Sgt Hall walks away from cell 208

Dkt. 10-6.

       A witness statement was obtained from Officer Henderson, who wrote:

       On 8-31-19 at approximately 7:00 p.m., I, C/O Henderson did witness Offender
       Taylor, Joshua #160810 yelling profanities, refusing to lock up, and threatening
       staff by saying "I'm going to take your jobs!"

Dkt. 10-7.

       Sgt. Hall, whom Mr. Taylor requested a statement from, wrote "I did not witness

the alleged conversation on 8-30-19 [sic]." Dkt. 10-8.




                                                3
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 4 of 9 PageID #: 81




       The disciplinary hearing was held on September 19, 2019. Mr. Taylor's statement was a

request to drop the offense from B-213 threatening to C-348 insolence, vulgarity, or profanity to

any person. Dkt. 10-5. Mr. Taylor also said that he did not threaten Officer Henderson but was

quoting policy to her. Id. The hearing officer considered the conduct report, witness statement,

Mr. Taylor's statement, and video evidence and found Mr. Taylor guilty of disorderly conduct, a

violation of offense B-236 on the Adult Disciplinary Procedure, and a lessor and/or included

offense of the original. See dkt. 10-11 (Appendix of Offenses). Id. The sanctions imposed included

a demotion in credit-earning class.

       Mr. Taylor appealed to the Facility Head and the IDOC Final Reviewing Authority, where

both appeals were denied. He then brought this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The Warden has filed a return to the Court's order to show cause. Dkt. 10.

Mr. Taylor has filed a reply. Dkt. 14.

       C.      Analysis

       Mr. Taylor presents three grounds for habeas corpus relief. First, he argues that he was

denied a witness statement when a requested witness, Mr. Taylor's cellmate, was not asked to

provide a statement. Dkt. 1 at 2. Second, he argues that he was denied due process when the hearing

officer would not take a second look at the video evidence to corroborate his defense. Id. Third,

Mr. Taylor argues he was not provided 24-hours' notice of the change in the charged offense. None

of the three grounds support habeas corpus relief.

               1.      Ground One

       At screening, Mr. Taylor asked for two witnesses, Sgt. Hall, whose statement was obtained,

and Shaun White, who was Mr. Taylor's cellmate. Dkt. 10-2. Noted next to Mr. White's name is

"(will provide)," which the hearing officer states means that Mr. Taylor would provide the



                                                4
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 5 of 9 PageID #: 82




statement. Dkt. 10-12 (Affidavit of hearing officer). Mr. Taylor disputes this point, arguing in reply

that the screening officer asked whether Mr. White would be willing to provide a statement, and

Mr. Taylor replied he would. Dkt. 14 at 4. Thus, the screening officer wrote "will provide" next to

Mr. White's name. Id.

       Mr. Taylor also argues that Mr. White was present at the disciplinary hearing because they

had both been charged with a different disciplinary offense and its hearing was being held at the

same time. Id. at 5. He argues that he asked the hearing officer to hear Mr. White's statement, but

the hearing officer refused. Id.

       "Inmates have a due process right to call witnesses at their disciplinary hearings when

doing so would be consistent with institutional safety and correctional goals." Piggie v. Cotton,

344 F.3d 674, 678 (7th Cir. 2003) (citing Wolff v. McDonnell, 418 U.S. 539, 566 (1974)).

However, "prisoners do not have the right to call witnesses whose testimony would be irrelevant,

repetitive, or unnecessary." Pannell v. McBride, 306 F.3d 499, 503 (7th Cir. 2002).

       Therefore, when a prisoner challenges the denial of witnesses in a prison disciplinary

proceeding, it is the prison official's burden to provide a "justification"—not a conclusion—for the

denial. Ponte v. Real, 471 U.S. 491, 499 (1985); see Wilson v. Davis, 102 F. App'x 37, 38 (7th

Cir. 2004) ("The burden is on the state to offer a rational explanation for the denial of an inmate's

request for witnesses."). This justification may be "presented to the Court in camera," but it must

be presented. Ponte, 471 U.S. at 499.

       The hearing officer's affidavit does not address Mr. Taylor's contention that she denied his

request to hear Mr. White's statement since he was already present in the hearing room for a

different hearing. She does try to explain why a statement was not obtained from Mr. White in

advance of the hearing, attributing the failure to a mistake. But even if Mr. Taylor's due process



                                                  5
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 6 of 9 PageID #: 83




rights were violated when Mr. White did not give a statement, Piggie, 344 F.3d at 678, the analysis

would not end there.

       Mr. Taylor has not stated what Mr. White's "testimony might have been or how it would

have aided" his defense. Id. He instead urges a strict liability approach, that his disciplinary

conviction must be vacated if the Warden fails to provide a valid explanation why the hearing

officer did not hear Mr. White's statement. This fails to recognize that Mr. Taylor must show that

Mr. White's testimony would have been material or exculpatory. See id. He has not done so and

therefore cannot obtain habeas corpus relief on this ground.

               2.      Ground Two

        Mr. Taylor's next ground for relief is based on his request that the hearing officer take

another look at the video evidence to see that he did not approach Officer Henderson as stated in

the conduct report. Dkt. 1 at 2. The hearing officer declined to conduct a second review of the

video which Mr. Taylor argues denied him due process. Id. Mr. Taylor also argues that by refusing

to look at the video again, the hearing officer denied him his right to an impartial decision maker.

Id.

       Hearing officers "are entitled to a presumption of honesty and integrity" absent clear

evidence to the contrary. Piggie, 342 F.3d at 666; see Perotti v. Marberry, 355 F. App'x 39, 43

(7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)). Indeed, the "the constitutional

standard for impermissible bias is high," and hearing officers "are not deemed biased simply

because they presided over a prisoner's previous disciplinary proceeding" or because they are

employed by the IDOC. Piggie, 342 F.3d at 666. Instead, hearing officers are impermissibly biased

when, for example, they are "directly or substantially involved in the factual events underlying the

disciplinary charges, or in the investigation thereof." Id. at 667.



                                                  6
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 7 of 9 PageID #: 84




       Here, the hearing officer's refusal to review the video again does not itself violate due

process or demonstrate lack of impartiality. In her affidavit, the hearing officer states that she spent

a significant amount of time reviewing the video initially, taking several looks at what was

depicted. Dkt. 10-12. Indeed, the video report (set out above) reflects a very detailed study of the

video. See dkt. 10-6. The hearing officer used a photograph of Mr. Taylor to ensure that she was

correctly identifying him on the video. There is no indication that the hearing officer declined to

consider material or exculpatory evidence.

       This ground for relief is without merit.

               3.      Ground Three

       In his third and final ground for relief, Mr. Taylor argues that his due process rights were

violated when he did not receive 24-hours' notice that the charge against him would be modified

to a lesser offense. Dkt. 1 at 3. It is not clear from the disciplinary hearing record whether the

charge was modified in advance, or whether the hearing officer decided to convict on a lesser

offense after considering the evidence.

       "Indiana inmates have a protected liberty interest in their credit-earning class, and therefore

are entitled to receive advance written notice of the charges against them." Northern v. Hanks, 326

F.3d 909, 910 (7th Cir. 2003) (citations omitted). "The notice should inform the inmate of the rule

allegedly violated and summarize the facts underlying the charge," which allows "the accused to

gather the relevant facts and prepare a defense." Id. (citations and quotation marks omitted).

       The Seventh Circuit rejected an analogous argument to the one Mr. Taylor advances here

in Northern. In that case, the petitioner's charge was changed on appeal from conspiracy and

bribery to attempted trafficking of tobacco. This change did not violate due process because the

written notice informing the petitioner of the factual basis for his charge provided the petitioner



                                                   7
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 8 of 9 PageID #: 85




with "all the information he needed to defend against the trafficking charge." Id. at 911. Simply

put, if the facts of the initial charge are "sufficient to apprise [the petitioner] that he could be subject

to a [different] charge," due process is not violated because the [inmate] is on notice that he could

be subject to a different charge and has all the factual information necessary to prepare a defense

against that charge. Id. at 910-11; see Moshenek v. Vannatta, 74 F. App'x 639, 641 (7th Cir. 2003)

(noting that the Seventh Circuit in Northern held that the "notice of the original offense is sufficient

where the modified charge has the same factual basis").

        In this case, the conviction for insolence, vulgarity, or profanity to any person was based

on the same conduct set out in the conduct report for threatening. As in Northern, Mr. Taylor had

notice of the facts alleged against him which was all the information he needed to defend against

the original charge and the modified charge as well. Finally, Mr. Taylor has not explained how his

defense would have differed had he known of the change in charges, or how he was prejudiced by

not having advance notice of the change. This ground for relief has no merit.

        D.      Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Taylor to the relief he seeks.

Accordingly, Mr. Taylor’s petition for a writ of habeas corpus must be denied and the action

dismissed with prejudice.

        All pending motions, if any, are denied as moot.

        Final judgment consistent with this Order shall now issue.

SO ORDERED.



                                                     8
Case 2:19-cv-00624-JPH-DLP Document 17 Filed 01/28/21 Page 9 of 9 PageID #: 86


Date: 1/28/2021




Distribution:

Joshua Taylor
160810
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838

Abigail Recker
Indiana Attorney General
abigail.recker@atg.in.gov




                                              9
